Citation Nr: 1638826	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for recurrent right inguinal hernia, to include whether a separate compensable rating for residual scarring is warranted.

2.  Entitlement to an evaluation in excess of 10 percent for right ilioinguinal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The case comes to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board has recharacterized the issue of entitlement to an increased evaluation for chronic pain with loss of sensation (nerve damage) as entitlement to an increased evaluation for right ilioinguinal neuralgia based on VA treatment records indication that the Veteran's chronic right groin pain was most likely attributable to ilioinguinal neuralgia/neuropathy.

The Veteran has filed a claim for a total rating based on individual unemployability.  That issue is undergoing development by the RO and as such, is not consider to be raised or otherwise part of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased evaluation for right ilioinguinal neuralgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's recurrent right inguinal hernia has not been shown to be large.

2.  It is as likely as not that during the entire appeal period, the Veteran's residual scar, status post right inguinal hernia repair, has more closely approximated a superficial and painful scar with no evidence of limitation of motion or function due to the scar.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a right inguinal hernia have not been met for the entire rating period on appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 10 percent disability rating, but no higher, for scar, status post right inguinal hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to determine the current severity of his service-connected right inguinal hernia disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  

The Board notes that the VA examiner did not make any clinical findings regarding the Veteran's right inguinal hernia.  In this case, the Veteran does not contend, and the evidence does not demonstrate that he meets the criteria for a higher rating pursuant to Diagnostic Code 7338.  In fact, the Veteran did not perfect his appeal with respect to this issue.  On the VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that he was no longer appealing the hernia.  Nonetheless, this issue was certified to the Board.  At the July 2015 hearing, the Veteran testified that he did have a large postoperative hernia and that he did not wear any type of device to support his hernia.  The Veteran essentially testified that his disagreement was with the rating for the chronic pain from the neuropathy.
         
Thus, the Board finds that remand is not necessary for an additional VA examination of the Veteran's right inguinal hernia.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 and May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected right inguinal hernia status post repair with residual scar is rated under Diagnostic Code 7338 which provides a 30 percent rating for a small, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible.  In order to warrant the higher 60 percent evaluation, the inguinal hernia must be large, post-operative, recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 30 percent.

A July 2007 VA Pain Note indicates that the Veteran had a previous medical history of two hernia repairs - one in 1970 and a repeat repair in the 1990s.  Physical examination demonstrated a two-inch well-healed scar line along the right pelvic crest, no erythema, swelling or open lesions.  There was increased sensitivity with light touch and no allodynia.  

The Veteran underwent VA examination in July 2013 at which time he reported discomfort and a bulge in the right groin.  Physical examination demonstrated right a small recurrent right inguinal hernia, readily reducible which appears operable and remediable.  The post-operative scar was noted not to be painful, unstable, or the total area greater than six square inches.  The examiner noted that the Veteran had hyperesthesia around the scar in the right groin.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the right inguinal hernia.  The examiner noted that the functional impact on the Veteran's ability to work was that he could not lift heavy objects.

The Veteran underwent VA examination on March 3, 2016, at which time he reported right inguinal hernia constant pain at level of 6/10 with flare-ups lasting three to four hours precipitated by sitting for more than 45 minutes, standing greater than 15 minutes, walking greater than approximately 1/8 of a mile, and lifting greater than 15 pounds and alleviated by laying down and taking Gabapentin.  The Veteran reported that the functional limitations prevented him from performing essentially "any job."  The Veteran still did not wear a jock strap and continued to "deal with the pain."  The Veteran's scar upper femoral surgical scar measured 5 centimeters x .3 centimeters and was very flat.  The examiner noted that the Veteran exhibited moderate tenderness to palpation along the scar but no instability or underlying thickness.

The Board finds that the Veteran's right inguinal hernia is small in size.  There is no evidence to show that it is large.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected right inguinal hernia under Diagnostic Code 7338 have not been shown.

The Board has considered whether a separate rating is warranted for the surgical scar associated with the Veteran's service-connected post-operative right inguinal hernia.  VA regulations provide that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Separate disabilities arising from a single disease entity, however, are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected right inguinal hernia.  Accordingly, separate disability evaluations are to be considered.

Under the criteria in effect when the claim was filed in July 2007, a separate compensable rating is warranted for a scar that is deep or causes limited motion and covers an area exceeding 6 square inches; or a scar that is superficial, does not cause limitation of motion, and covers an area of at least 144 square inches; or a scar that is superficial and unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  

In July 2007, there was increased sensitivity with light touch and no allodynia (pain resulting from a stimulus such as light touch of the skin).  In July 2013, the scar was noted not to be painful, unstable, or the total area greater than six square inches.  In March 2016, the examiner noted internal scar tissue from the reduction surgery in the right groin with moderate tenderness to palpation but no instability or underlying thickness.  Thus, the Board finds that as of March 3, 2016, a separate 10 percent rating for the surgical scar associated with the Veteran's service-connected right inguinal hernia as until then, although there was some sensitivity, there was no pain.  A higher rating for the Veteran's surgical scar is not warranted as it has not been shown to be deep, cause limited motion, or exceed 12 square inches.  

For these reasons, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's right inguinal hernia.  The Board, however, finds that the evidence supports awarding a separate 10 percent rating from March 3, 2016, for surgical scar associated with the Veteran's service-connected post-operative right inguinal hernia. 

The discussion above reflects that the symptoms of the Veteran's right inguinal hernia and associate surgical scar are contemplated by the applicable rating criteria.  The effects of his disability, including pain have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased rating for right inguinal hernia, currently evaluated as 30 percent disabling is denied.

Entitlement to a separate 10 percent rating for surgical scar associated with the Veteran's service-connected right inguinal hernia is granted subject to the law and regulations governing the payment of monetary benefits.

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The Board remanded the case in September 2015 for additional development.  Specifically, the Board directed that the Veteran be scheduled for an examination to determine the severity of his right hernia and scarring.  The Board directed that clinical findings must be reported in detail.  In addition, the Board directed that the examiner should indicate all functional impairment and symptoms present with regard to residual neuralgia from the right inguinal hernia operation.  This was not done.  Although the Veteran underwent VA examination in March 2016, the report did not contain clinical findings of the Veteran's hernia or his residual neuralgia.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the current severity of the right ilioinguinal neuralgia.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


